15-715
     Yang v. Lynch
                                                                                       BIA
                                                                                  Wright, IJ
                                                                               A200 172 909

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   16th day of June, two thousand sixteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            BARRINGTON D. PARKER,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   FAN YANG, AKA FAN YAN, AKA FAN DAI,
14             Petitioner,
15
16                   v.                                              15-715
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Zhen Liang Li, New York, N.Y.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Anthony
27                                       W. Norwood, Senior Litigation
28                                       Counsel; Siu P. Wong, Trial
29                                       Attorney, Office of Immigration
30                                       Litigation, United States
31                                       Department of Justice, Washington,
32                                       D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Fan Yang, a native and citizen of the People’s

6    Republic of China, seeks review of a February 9, 2015, decision

7    of the BIA, affirming a May 2, 2013, decision of an Immigration

8    Judge (“IJ”) denying Yang’s application for asylum, withholding

9    of removal, and relief under the Convention Against Torture

10   (“CAT”).   In re Fan Yang, No. A200 172 909 (B.I.A. Feb. 9, 2015),

11   aff’g No. A200 172 909 (Immig. Ct. N.Y. City May 2, 2013).     We

12   assume the parties’ familiarity with the underlying facts and

13   procedural history in this case.

14       Under the circumstances of this case, we review both the

15   IJ’s and BIA’s decisions.    Yun-Zui Guan v. Gonzales, 432 F.3d
16   391, 394 (2d Cir. 2005).    The applicable standards of review

17   are well established.    8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin

18   v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

19       For asylum applications like Yang’s, governed by the REAL

20   ID Act, the agency may, “[c]onsidering the totality of the

21   circumstances,” base an adverse credibility determination on

22   an asylum applicant’s “demeanor, candor, or responsiveness,”

23   the plausibility of her account, and inconsistencies in her or

                                     2
1    her witness’s statements, “without regard to whether” they go

2    “to   the   heart    of    the   applicant’s   claim.”    8   U.S.C.

3    § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.          “We

4    defer . . . to an IJ’s credibility determination unless, from

5    the totality of the circumstances, it is plain that no

6    reasonable fact-finder could make such an adverse credibility

7    ruling.”    Xiu Xia Lin, 534 F.3d at 167.       As discussed below,

8    substantial     evidence     supports   the    adverse   credibility

9    determination.

10         The adverse credibility determination was properly based

11   on inconsistencies between Yang and her witness’s testimony

12   concerning Yang’s church attendance in the United States.        Xiu

13   Xia Lin, 534 F.3d at 166-67.        The agency correctly observed,

14   inter alia, that Yang testified her witness did not teach Bible

15   study on the Sunday before the hearing and that Yang did not

16   attend the class because she went home after the service, but

17   Yang’s witness testified that she did teach the class and Yang

18   had attended.       The agency also properly observed that these

19   inconsistencies were all the more striking because Yang could

20   not testify consistently with her witness with respect to what

21   happened just a few days ago.      See Xiu Xia Lin, 534 F.3d at 167.

22         The agency did not err in finding Yang’s credibility

23   further undermined by her lack of corroborating evidence.      Biao

                                         3
1    Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).              The agency

2    correctly observed that Yang had testified that she had a CT

3    scan following her beating in China, but her medical records

4    did not indicate such.             That omission is the functional

5    equivalent of an inconsistency for credibility purposes.                  Xiu

6    Xia Lin, 534 F.3d at 166 n.3.              The agency also correctly

7    observed that Yang had not submitted any evidence to corroborate

8    her arrest and detention in China other than an unauthenticated

9    fine receipt.       The agency did not err in declining to credit

10   the receipt.    See Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d
11   391, 403 (2d Cir. 2005); see also Qin Wen Zheng v. Gonzales,

12   500 F.3d 143, 146-49 (2d Cir. 2007).

13         In light of the inconsistencies between Yang and her

14   witness’s   testimony,       which     concerned   an    event     that   had

15   supposedly taken place just a few days before that testimony,

16   the   inconsistency        between    Yang’s   testimony     and    medical

17   evidence, and her lack of corroboration, the totality of the

18   circumstances       supports   the     agency’s    adverse   credibility

19   determination.       See Xiu Xia Lin, 534 F.3d at 167.              Because

20   Yang’s claims for asylum, withholding of removal, and CAT relief

21   all   relied   on    the    same     factual   predicate,    the    adverse

22   credibility determination is dispositive.               Paul v. Gonzales,

23   444 F.3d 148, 156-57 (2d Cir. 2006).

                                            4
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                             FOR THE COURT:
4                             Catherine O’Hagan Wolfe, Clerk




                               5